department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil index legend m x dear ------------------ this responds to a letter from m’s authorized representatives who requested rulings under sec_501 sec_4941 and sec_4943 of the internal_revenue_code on m’s behalf facts m is a nonprofit corporation exempt from federal income_taxation as an organization described in sec_501 of the code m is classified as a private_foundation within the meaning of sec_509 of the code n and o have not yet been identified but will also be organizations described in sec_501 of the code and private_foundations within the meaning of sec_509 of the code m n and o all hold investment_assets and use the investment earnings to fund grants to other charitable organizations a substantial_contributor to m donor is an individual with considerable wealth derived largely from the construction and development of commercial real_estate and from investments in commercial real_estate donor wishes to create a vehicle through which he may join with others who have experience with real_estate investments to provide opportunities for their respective charitable foundations to participate in real_estate investments at relatively low risk x is a general_partnership x is a disqualified_person within the meaning of sec_4946 of the code with respect to m because substantial contributors within the meaning of sec_507 of the code with respect to m including donor own more than percent of the profits interest of x y and z have not yet been identified but will be entities or individuals that are disqualified persons with respect to n and o respectively x will not be a disqualified_person with respect to n or o y will not be a disqualified_person with respect to m or o and z will not be a disqualified_person with respect to m and n m n and o will form a limited_liability_company the land llc and will be the members of the land llc member interests will be measured in units each member will have big_number units and will be entitled to one vote for each unit profits and losses will be allocated in proportion to the number of units held by each member the business and affairs of the land llc will be managed by a board_of three directors each member will have the right to appoint one director and each director will have one vote no person who is a disqualified_person with respect to more than one private_foundation that is a member of the land llc will be permitted to serve as a member unit holder or director of the land llc during the term of the lease described below the land llc will acquire one or more parcels of land the land from one or more persons who are not disqualified persons with respect to m n or o the land will not be subject_to acquisition_indebtedness within the meaning of sec_514 of the code the sole activity of the land llc will be to own the land for the purpose of leasing it the governing documents of the land llc will require that at least of the gross_income of the llc be derived from passive sources within the meaning of sec_4943 of the code and the land llc will comply with that requirement m or one or more of its foundation managers acting only in such capacity may not by aggregating their votes or positions of authority require the land llc to engage in any transaction the same will be true of n and its foundation managers and o and its foundation managers x together with one or more persons who are disqualified persons by reasons of such person or persons’ relationship within the meaning of sec_4946 through g to x may not only by aggregating their votes or positions of authority with that of m require the land llc to engage in any transaction the same will be true of y and such disqualified persons with respect to n and z and such disqualified persons with respect to o neither m nor m together with x or one or more persons who are disqualified persons by reason of such person’s relationship within the meaning of sec_4946 through g to x will be able in fact to control the land llc and no such person will have the right to exercise veto power over actions of the land llc x y and z will form a limited_liability_company the building llc and will be the members of the building llc member interests will be measured in units each member will have big_number units and will be entitled to one vote for each unit no person who is a disqualified_person with respect to a private_foundation that is a member of the land llc will be permitted to hold more than percent of the units of the building llc during the term of the lease profits and losses will be allocated in proportion to the number of units held by each member the business and affairs of the building llc will be managed by a board_of three directors each member will have the right to appoint one director no person who is a disqualified_person with respect to more than one private_foundation that is a member of the land llc will be permitted to serve as a member unit holder or director of the building llc during the term of the lease defined below m or any of its foundation managers acting only in such capacity may not by aggregating their votes or positions of authority require the building llc to engage in any transaction the same will be true of n and its foundation managers and o and its foundation managers similarly the land llc will have no power acting alone or with others to require the building llc to engage in any transaction neither m nor m together with x or one or more persons who are disqualified persons by reason of such person’s relationship within the meaning of sec_4946 through g to x will be able in fact to control the building llc and no such person will have the right to exercise veto power over actions of the building llc the land llc will lease the land under a long-term_lease the lease to the building llc which will pay market-rate rent to the land llc for the term of the lease the rent amount will be based on a valuation conducted by an independent valuation expert the building llc will construct one or more commercial buildings the building on the land and will lease the space within the building at market rates the construction of the building will be debt-financed with the debt secured_by the building and the leasehold interest it is anticipated although not a requirement of the transaction that x y and z will at some later date donate their membership interests in the building llc to one or more charitable organizations the term transaction refers to collectively the acquisition of the land by the land llc the leasing of the land to the building llc the construction of the building by the building llc and the leasing of the building by the building llc to third parties rulings requested the following rulings are requested the transaction will not adversely affect the status of m as an organization described in sec_501 of the code the transaction will not constitute one or more acts of self-dealing between m and a disqualified_person with respect to m within the meaning sec_4941 of the code the transaction will not result in m having excess_business_holdings in a business_enterprise within the meaning of sec_4943 of the code law sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides that the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 or the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_76_91 1976_1_cb_149 holds that the purchase in a transaction not at arm's length of all of the assets of a profit-making hospital by a nonprofit_hospital corporation at a price that includes the value of intangible assets determined by the capitalization of excess earnings formula does not result in the inurement of the hospital's net_earnings to the benefit of any private_shareholder_or_individual or serve a private interest precluding exemption under sec_501 of the code the ruling states that generally where an organization purchases assets from an independent third party a presumption exists that the purchase_price arrived at through negotiations represents fair_market_value however where the purchaser is controlled by the seller or there is a close relationship between the two at the time of the sale this presumption cannot be made because the elements of an arm's length transaction are not present in situations where there is common_control of or a close relationship between the buyer and seller and both tangible and intangible assets are being purchased the value of the tangible assets must first be established by independent appraisal the purchaser must then establish the components of the intangible assets indicate how these components will be used to further its exempt purposes and establish the aggregate value of these intangibles sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question and i only for purposes of sec_4941 a government_official as defined in subsection c sec_4946 of the code provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that the term indirect self-dealing shall not include any transaction described in sec_53_4941_d_-2 eg the leasing of property between a disqualified_person and an organization controlled by a private_foundation under certain circumstances sec_53_4941_d_-1 of the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g of the code because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53_4941_d_-1 of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g of the code to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation for example it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization for purposes of this paragraph an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_53_4943-3 of the regulations provides that except as otherwise provided in sec_4943 and of the code the permitted holdings of any private_foundation in an incorporated business_enterprise including a real_estate_investment_trust as defined in sec_856 are a percent of the voting_stock in such enterprise reduced but not below zero by b the percentage of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 of the regulations provides that in the case of a partnership including a limited_partnership or joint_venture the terms profits interest and capital interest shall be substituted for voting_stock and nonvoting_stock respectively wherever those terms appear in paragraph b of this section sec_4943 of the code provides that the term business_enterprise does not include-- a a functionally_related_business as defined in sec_4942 or b a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes the items excluded by sec_512 and and income from the sale_of_goods including charges or costs passed on at cost to purchasers of such goods or income received in settlement of a dispute concerning or in lieu of the exercise of the right to sell such goods if the seller does not manufacture produce physically receive or deliver negotiate sales of or maintain inventories in such goods sec_512 of the code provides that in the case of rents-- a except as provided in subparagraph b there shall be excluded-- i all rents_from_real_property including property described in sec_1245 and ii all rents from personal_property including for purposes of this paragraph as personal_property any property described in sec_1245 b leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service b subparagraph a shall not apply-- i if more than percent of the total rent received or accrued under the lease is attributable to personal_property described in subparagraph a ii or ii if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales c there shall be excluded all deductions directly connected with rents excluded under subparagraph a sec_53_4943-10 of the regulations provides in part that any income classified as passive does not lose its character merely because sec_512 or sec_514 of the code relating to debt-financed_income applies to such income analysis sec_501 status -- inurement and private benefit revrul_76_91 supra indicates that the purchase of assets when the seller controls the purchaser or has a close relationship with the purchaser does not result in inurement of the purchaser’s net_earnings to the benefit of any private_shareholder_or_individual if the value of the assets are established by independent appraisal x y and z each are private shareholders or individuals within the meaning of sec_501 of the code and sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations with respect to the private_foundations with which they are associated respectively the transaction will not however result in private_inurement to x y or z or result in m being operated for the benefit of private interests because the land llc will lease the land to building llc for a market-rate rent which will be based on a valuation conducted by an independent valuation expert because the land llc will receive fair market rent m n and o will not be using their income or assets to subsidize or otherwise benefit their respective private parties x y or z for the same reason there is no impermissible private benefit to x y or z because the lease between the land llc and the building llc will be for fair_market_value direct self-dealing under sec_4941 of the code the direct or indirect leasing of property between a private_foundation and a disqualified_person is generally an act of self-dealing x is a disqualified_person with respect to m because substantial contributors with respect to m own more than percent of the profits interest in x according to sec_4946 of the code land llc would be a disqualified_person with respect to m only if a substantial_contributor to m a foundation_manager of m a percent owner of a substantial_contributor or family members of the foregoing owned more than percent of the profits interest in land llc since only m n and o will be members of land llc and each will hold less than a percent profits interest land llc is not a disqualified_person with respect to m similarly the building llc is not a disqualified_person with respect to m because substantial contributors foundation managers percent owners of substantial contributors and members of the families of the foregoing with respect to m do not own more than percent of the profits interest of the building llc the transaction therefore will not involve any direct transaction between m and a disqualified_person indirect self-dealing through building llc the interest of x a disqualified_person with respect to m in the building llc will not cause the transaction between x and building llc to be an indirect self-dealing transaction between x and m under sec_53_4941_d_-1 of the regulations transactions between a private_foundation and an organization in which the foundation’s disqualified persons own percent or less of the voting power or profits interest shall not be treated as an act of indirect self-dealing between the private_foundation and the disqualified persons solely because of the ownership_interest of such persons in the organization provided that the organization is not controlled by the private_foundation x owns only percent of the voting and profits interest in the building llc because x does not hold more than percent of the voting power or profits interest of the building llc the first condition of sec_53_4941_d_-1 of the regulations is satisfied the second condition of sec_53_4941_d_-1 of the regulations is also satisfied because m does not control the building llc under sec_53_4941_d_-1 the building llc would be controlled by m if m or one or more of its foundation managers acting only in such capacity could only by aggregating their votes or positions of authority require the building llc to engage in a particular transaction alternatively m would control the building llc if a disqualified_person together with one or more persons who are disqualified persons by reason of sec_4946 d e f or g of the code could only by aggregating their votes or positions of authority with that of m require the building llc to engage in the transaction finally m would control the building llc if m or m together with its disqualified persons were able in fact to control the building llc or if one or more of such persons were able to veto the actions of the building llc relevant to any potential acts of self-dealing neither m nor x nor any disqualified persons with respect to m either alone or in combination has any of the powers necessary in order to find control of the building llc under sec_53_4941_d_-1 indirect self-dealing through land llc sec_53_4941_d_-1 of the regulations implies that certain transactions between a disqualified_person and an organization controlled by a private_foundation will be regarded as indirect self-dealing however the interest of m in land llc will not cause the transaction between land llc and x to be an indirect self-dealing transaction between m and x because the land llc will not be controlled by m within the meaning of sec_53_4941_d_-1 neither m nor any disqualified persons with respect to m either alone or in combination has any of the powers necessary in order to find control of the land llc under sec_53 d - b excess_business_holdings sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise under sec_4943 of the code a trade_or_business in which at least percent of the gross_income is derived from passive sources is not a business_enterprise for purposes of sec_4943 income from passive sources includes rents_from_real_property excluded by sec_512 of the code income from passive sources does not lose its character merely because it is unrelated_debt-financed_income within the meaning of sec_514 m’s interest in the land llc does not constitute an excess business holding in a business_enterprise within the meaning of sec_4943 of the code because the land llc is not a business_enterprise at least percent of the income of the land llc will be passive_income in the form of rents received from the building llc because the land llc will not be a business_enterprise m’s interest in the land llc will not constitute excess_business_holdings in a business_enterprise conclusions accordingly based on the information submitted we rule as follows the transaction will not adversely affect the status of m as an organization described in sec_501 of the code the transaction will not constitute one or more acts of self-dealing between m and a disqualified_person with respect to m within the meaning sec_4941 of the code the transaction will not result in m having excess_business_holdings in a business_enterprise within the meaning of sec_4943 of the code this ruling is made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative a copy of this letter should be kept in m’s permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group sincerely
